Citation Nr: 1234981	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-11 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a right ankle fracture, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of a right ankle fracture.

3.  Entitlement to service connection for bilateral leg edema, to include as secondary to service-connected residuals of a right ankle fracture and/or service-connected hypertension.

4.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected residuals of a right ankle fracture.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of a right ankle fracture, and, if so, whether service connection is warranted.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for frostbite.

8.  Entitlement to service connection for a disorder characterized by chest pain, to include as secondary to service-connected hypertension.

9.  Entitlement to service connection for a right hand disorder characterized by weakness.

10.  Entitlement to service connection for fatigue.

11.  Entitlement to service connection for a left thigh disorder characterized by numbness, to include as secondary to bilateral leg edema.

12.  Entitlement to service connection for a left elbow disorder.

13.  Entitlement to service connection for a bilateral wrist disorder.

14.  Entitlement to service connection for a right arm disorder.

15.  Entitlement to service connection for a right shoulder disorder.

16.  Entitlement to an initial compensable rating for rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions issued in November 1996 and September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 1997, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  He also provided testimony before the undersigned Veterans Law Judge sitting at the RO in July 2012.  Transcripts of both hearings have been associated with the claims file.  The Board notes that, with respect to the issues decided in the November 1996 rating decision, the Veteran did not request a hearing before a Veterans Law Judge as reflected by his February 1997 substantive appeal (VA Form 9).  At the July 2012 hearing before the undersigned Veterans Law Judge, and again in August 2012, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the RO denied the Veteran's claims for issues 6 through 16; granted service connection for rhinitis and assigned a noncompensable disability rating; and denied claims for service connection for emotional trauma, alcohol, a back disorder, and a right knee disorder in a November 1996 rating decision.  The Veteran filed a notice of disagreement as to those decisions in December 1996, and the RO issued a statement of the case in January 1997.  In February 1997, the Veteran filed a substantive appeal (VA Form 9) as to those issues.  He subsequently withdrew the issues of entitlement to service connection for emotional trauma and alcohol at his March 1997 DRO hearing, and withdrew the issues of entitlement to service connection for a back disorder and a right knee disorder in a January 2000 letter.  However, it does not appear that the RO ever forwarded the Veteran's case to the Board for review following his perfection of his appeal.  The Board sincerely regrets the inconvenience to the Veteran which results from this delay.

The Board notes that the November 1996 rating decision also denied entitlement to service connection for arthritis, which the Veteran subsequently appealed.  However, the Board notes that arthritis is a diagnosis that pertains to various joints and, therefore, such claim is considered part and parcel of his claims for service connection for various disorders of the joints.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The issues of entitlement to service connection for a bilateral knee disorder, bilateral foot disorder, a back disorder, tinnitus, frostbite, a disorder characterized by chest pain, a right hand disorder characterized by weakness, fatigue, a left thigh disorder characterized by numbness, a left elbow disorder, a bilateral wrist disorder, a right arm disorder, and a right shoulder disorder, and entitlement to an initial compensable rating for rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a decision issued in November 1996, the RO denied the Veteran's claims of entitlement to service connection for back pain and a right knee disorder.  While the Veteran perfected an appeal as to such issues, he subsequently withdrew his appeal in a January 2000 statement.

2.  Evidence added to the record since the final November 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a back disorder and a right knee disorder, to include as secondary to service-connected residuals of a right ankle fracture.

3.  The Veteran's diagnosed bilateral leg edema is etiologically related to his service-connected hypertension.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision that denied the Veteran's claims of entitlement to service connection for back pain and a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of a right ankle fracture.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a right ankle fracture.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The criteria for service connection for bilateral leg edema have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006), (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decisions to grant service connection for bilateral leg edema and to reopen the Veteran's claims of entitlement to service connection for a right knee disorder and a back disorder are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened issues is deferred pending additional development consistent with the VCAA.

Laws & Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claims of entitlement to service connection for a right knee disorder and a back disorder in December 2003, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) . Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Knee and Back Disorders

In his December 2003 claim, the Veteran contends that his right knee and low back disorders are secondary to his service-connected residuals of a right ankle fracture.

At his July 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that his service-connected right ankle disability, which resulted from a car accident while he was stationed in Germany in 1961, led to right knee pain and, later, back pain.  See transcript, pp. 4, 26.  He clarified that his claim for service connection for his right knee disability is based on gait changes resulting from compensating for the pain from his service-connected right ankle disability.  Id., pp. 11-13.  He likewise restated that his claim for a back strain is secondary to his service-connected right ankle disability.  Id., p. 21.  The Veteran stated that he occasionally went on sick call for his right knee during service.  Id., p. 4.  He also stated that the medic treated his right knee with pain medication in service.  Id., pp. 5-6, 7.  He reported that he was not hospitalized for his knees during service because he wanted to avoid "getting put out" of the military.  Id., pp. 4-5.  The Veteran stated that he is not currently receiving medical treatment specifically for his knees, but that he takes pain medication which treats his knees and back.  Id., p. 9.  The Veteran asserted that he has current diagnoses of degenerative joint disease of the knees, and a chronic intermittent lumbosacral strain.  Id., pp. 10, 21.  Therefore, he claims that service connection is warranted for such disorders.

The Veteran's claims for service connection for right knee and back disorders were originally denied in a November 1996 rating decision in which the RO found that the evidence failed to show a disability for which compensation may be established.  At such time, the Veteran was advised of the decisions and his appellate rights.  The Veteran perfected his appeal regarding the issues of entitlement to service connection for right knee and back disorders to the Board in a February 1997 substantive appeal, but withdrew those claims in January 2000.  Therefore, the November 1996 rating decision with respect to such issues is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for right knee and back disorders was received prior to the expiration of the appeal period stemming from the November 1996 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

At the time of the November 1996 rating decision, the RO considered the Veteran's service treatment records dated November 1971 to May 1973, a July 1996 VA examination report, and the Veteran's statements.  As indicated previously, the Veteran's claims of entitlement to service connection for back pain and a right knee disorder were denied because the RO found that the evidence failed to show a disability for which compensation may be established, i.e., there was no evidence of a current diagnosis.  In this regard, the Board notes that, at the time of such decision, the evidence showed right knee pain and back pain.  The RO found that pain and weakness are symptoms or abnormal findings and not ratable entities without an established diagnosis.  Therefore, his claims were denied.

In November 1996, the Veteran was advised of the decision and his appellate rights. However, following his January 2000 withdrawal of those claims, no further communication regarding his claims of entitlement to service connection for right knee and back disorders was received until December 2003, when VA received his application to reopen such claim.

Since the November 1996 rating decision, additional evidence consisting of the Veteran's lay testimony at a July 2012 hearing, his spouse's July 2012 statement, VA treatment records, VA examination reports, and private treatment records have been received.  The Veteran's testimony is described above.  In July 2012, the Veteran's spouse identified herself as a retired Army combat medic, stated that she has observed the Veteran favoring his right ankle for 30 years, and opined that his knee and lower back pain directly result from his right ankle disability because those pains preexist his obesity.  The VA treatment records include a March 2001 record of knee pain, and December 2003 and March 2004 records of low back pain.  VA examinations dated April 2004 include diagnoses of early degenerative joint disease of the knees, unrelated to the right ankle fracture; and a chronic intermittent lumbosacral strain, more a result of his marked obesity and not significantly linked to his right ankle disability.  However, an August 2012 private physician opined that the Veteran's 1961 right ankle fracture "may have contributed to altering his gait and causing chronic foot pain and later degenerative arthritis due to an altered gait.  This can lead to associated knee and back pain as well."

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claims.  Specifically, the newly received evidence reflects that the Veteran now has diagnosed right knee and back disorders, early degenerative joint disease of the knees and chronic  intermittent lumbosacral strain, that may be related to his service-connected residuals of a right ankle fracture.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for right knee and back disorders.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for right knee and back disorders are reopened.

Bilateral Leg Edema 

At his July 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that the April 2004 VA examiner attributed his bilateral leg edema to his medication for hypertension, for which he is in receipt of service connection.  See transcript, p. 15.  The Veteran explained that he takes hydrochlorothiazide, a diuretic, in conjunction with his hypertension.  Id., p. 16.  Therefore, the Veteran claims that service connection is warranted for such disorder.

The Board notes that the Veteran has, in the alternative, alleged entitlement to service connection for his bilateral leg edema as secondary to his service-connected residuals of a right ankle fracture as articulated in his December 2003 claim.  However, as service connection for such disability is granted herein as secondary to his hypertension, the Board need not reach a determination with regard to the Veteran's alternative theory of entitlement. 

As an initial matter, the Board observes that the Veteran is service-connected for hypertension, evaluated as 10 percent disabling, effective March 15, 1999.  Additionally, at the April 2004 VA examination, the examiner diagnosed the Veteran with intermittent bilateral lower extremity edema, and opined that it was secondary to vasodilation of antihypertensive medication, venous stasis, and obesity.  

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the April 2004 examining VA physician is so qualified, his medical opinion constitutes competent medical evidence.  No evidence to the contrary is of record.

Therefore, the Board finds that the Veteran's diagnosed bilateral lower extremity edema is etiologically related to his service-connected hypertension based on the April 2004 VA examining physician's positive opinion.  Accordingly, service connection for the Veteran's bilateral lower extremity edema is warranted.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a right knee disorder is granted.

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a back disorder is granted.

Service connection for bilateral leg edema is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remainder of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

As will be discussed in detail below, the Board finds that a remand is necessary in order to afford the Veteran contemporaneous examinations in order to adjudicate his claims for service connection.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so , it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disorders since service, and to submit any treatment records or statements addressing the etiology of the disorders for which he has claimed service connection and severity of his rhinitis.  Additionally, only the Veteran's service treatment records from May 1971 to June 1973 are of record. Therefore, on remand, the AOJ should attempt to obtain his remaining service treatment records.  Furthermore, the AOJ should obtain the Veteran's treatment records from Madigan Army Hospital at Fort Washington from 1973 to 1981, and from Darnall Army Hospital at Fort Hood from 1990 to 1992.  See DRO transcript, pp. 8-9.  Thereafter, any identified records, to include his service treatment records, Army hospital treatment records, and records from the Temple, Texas VA Medical Center dated from April 2004 to the present, should be obtained for consideration in the Veteran's appeal.

Bilateral Knee Disorder, to include as Secondary to Service-Connected Residuals of a Right Ankle Fracture

The Veteran initially testified before a DRO in March 1997.  The Veteran stated that he injured his right knee in the same car accident in Germany in 1961 in which he injured his service-connected right ankle.  See DRO transcript, p. 13.  He reported that he received no treatment for his right knee at that time other than the cast for his right ankle.  Id., p. 14.  He stated that he also injured his knee in a separate car accident at Fort Benning in 1964.  Id., pp. 7-8.  The Veteran also reported that he injured his right knee in service when he fell on it while participating in intramural touch football at Fort Riley in 1968.  Id., p. 13.  He stated that he again hurt his right knee after service in 1990 when he fell off of a bus, and his treating physician told him that an old injury to the right knee was also present.  Id., p. 14.

In his December 2003 claim, the Veteran asserted that his bilateral knee disorder is secondary to his service-connected residuals of a right ankle fracture.

At his July 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that his service-connected right ankle disability, which resulted from a car accident while he was stationed in Germany in 1961, led to right knee pain.  See Board transcript, p. 4.  He clarified that his claim for service connection for his right knee disability is based on gait changes resulting from compensating for the pain from his service-connected right ankle disability.  Id., pp. 11-13, 26.  The Veteran stated that he occasionally went on sick call for his right knee during service.  Id., p. 4.  He also stated that the medic treated his bilateral knee with pain medication in service.  Id., pp. 5-6, 7.  He reported that he was not hospitalized for his knees during service because he wanted to avoid "getting put out" of the military.  Id., pp. 4-5.  The Veteran stated that he is not currently receiving medical treatment specifically for his knees, but that he takes pain medication which treats his knees.  Id., p. 9.  The Veteran asserted that he has a current diagnosis of degenerative joint disease of both knees.  Id., p. 10.

In July 2012, the Veteran's spouse identified herself as a retired Army combat medic, stated that she has observed the Veteran favoring his right ankle for 30 years, and opined that his knee pain directly results from his right ankle disability because his pain preexists his obesity.  The Board notes that the assertion that the Veteran's pain preexisted his obesity does not, without more, constitute a reason why a diagnosed knee disorder is related to his service-connected right ankle disability.

The Veteran's service treatment records include a May 1973 Report of Medical Examination in which a clinician found that the Veteran's lower extremities were normal.  In Reports of Medical History dated February 1972 and May 1973, the Veteran checked boxes indicating that he did not have, and had never had, arthritis, rheumatism, or bursitis; a bone, joint or other deformity; or a "trick" or locked knee.

After service, in July 1996, VA provided the Veteran with a general medical compensation and pension (C&P) examination.  The examiner, a physician, noted that no claims file or medical record was available to him, and that the Veteran was a poor historian.  The examiner diagnosed the Veteran with "Right knee pain.  Probably mild degenerative arthritis.  No major knee abnormality found."  The examiner also diagnosed the Veteran with a "Right knee [that] locks.  It has not locked in over 1 year and I do not think it is a major problem."

The July 1996 VA examiner did not provide an etiological opinion, and provided no reason for why said opinion could not be provided.  Therefore, the examination is inadequate.  Barr, supra.

In April 2004, VA provided the Veteran with a C&P examination of his joints.  The examiner, a physician, reviewed the claims file.  The examiner diagnosed the Veteran with early degenerative joint disease of the knees, and opined that it was not related to the right ankle fracture, but rather was a separate and distinct condition.

The Board finds that the April 2004 examiner provided no rationale for his opinion; no opinion as to whether the Veteran's bilateral knee early degenerative joint disease was related to his reported injuries in service; and no opinion as to whether the Veteran's bilateral knee early degenerative joint disease was aggravated by his service-connected right ankle disability.  For those reasons, the examination is inadequate.  Barr, supra.  In this regard, an opinion which discusses only causation, however broadly, cannot be construed to encompass a medical determination as to aggravation.  Allen v. Brown, 7 Vet.App. 439, 449 (1995)("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation.")

In August 2012, the Veteran's private treating physician, Dr. R., recounted the Veteran's medical history and opined that the Veteran's 1961 right ankle fracture "may have contributed to altering his gait and causing chronic foot pain and later degenerative arthritis due to an altered gait.  This can lead to associated knee and back pain as well.  However, while the fracture may have been a factor, it is very likely that his significant chronic obesity is the major contributor to his knee and back pain at this time."

The Board finds that service connection cannot be granted based on this opinion alone because it is speculative in nature.  38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).

Therefore, as both VA examinations of record are inadequate and no other conclusive opinion is of record, the Board finds that a remand is required in order to obtain an adequate medical opinion.  Barr, supra.

Bilateral Foot Disorder, to include as Secondary to Service-Connected Residuals of a Right Ankle Fracture

In his December 2003 claim, the Veteran asserted that his bilateral foot disorder is secondary to his service-connected residuals of a right ankle fracture.  Additionally, at his July 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that his service-connected right ankle disability caused the pain in his feet.  See Board transcript, pp. 17-18.  He further stated that while the VA examiner diagnosed him with arthritis of the joints in his feet, another examiner diagnosed his bilateral foot disorder as gout.  Id., p. 18.  The Veteran noted that his doctor has told him that he needs to wear special shoes.  Id., pp. 18-19.

The Veteran's service treatment records include a May 1973 Report of Medical Examination in which a clinician found that the Veteran's feet were normal.  However, in Reports of Medical History dated February 1972 and May 1973, the Veteran checked boxes indicating that he had foot trouble.

After service, in April 2004, a examiner diagnosed the Veteran with podagra (gout involving the big toe) and degenerative joint disease (DJD) of the first metatarsophalangeal (MTP) joint, likely gout.  The examiner opined that these disorders were not related to the Veteran's right ankle fracture.

The Board finds that the April 2004 examiner provided no rationale for his opinion, and no opinion as to whether the Veteran's bilateral foot disorders were aggravated by his service-connected right ankle disability.  For those reasons, the examination is inadequate.  Barr, supra.  Furthermore, an opinion which discusses only causation, however broadly, cannot be construed to encompass a medical determination as to aggravation.  Allen, supra.

In August 2012, the Veteran's private treating physician, Dr. R., recounted the Veteran's medical history and opined that the Veteran's 1961 right ankle fracture "may have contributed to altering his gait and causing chronic foot pain and later degenerative arthritis due to an altered gait."

As discussed in the preceding section, the Board finds that service connection cannot be granted based on this opinion alone because it is speculative in nature.  38 C.F.R. § 3.102; see also Warren, supra; Beausoleil, supra; Bostain, supra; Obert, supra; Morris, supra.

Therefore, because the VA examination of record is inadequate and no other conclusive opinion is of record, the Board finds that a remand is required in order to obtain an adequate medical opinion.  Barr, supra.

Back Disorder, to include as Secondary to Service-Connected Residuals of a Right Ankle Fracture

The Veteran initially testified before a DRO in March 1997.  The Veteran stated that he started having back pain in his left mid-back after his car was rear-ended at Fort Benning in 1964.  See DRO transcript, pp. 6-7.  The Veteran reported that he was not hospitalized, but that he did go to the aid station the next day.  Id., p. 7.

In his December 2003 claim, the Veteran asserted that his low back disorder is secondary to his service-connected residuals of a right ankle fracture.  Additionally, at his July 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that his service-connected right ankle disability, which resulted from a car accident while he was stationed in Germany in 1961, led eventually to his back pain.  See transcript, pp. 4, 26.  He again stated that his claim for a back strain is secondary to his service-connected right ankle disability.  Id., p. 21.  The Veteran reported that he takes pain medication which treats his back.  Id., p. 9.  The Veteran asserted that he has a current diagnosis of a chronic intermittent lumbosacral strain.  Id., p. 21.  He contested the VA examiner's conclusion that his back disorder is due to obesity because, he contends, he had back pain prior to gaining weight.  Id., pp. 21- 22.

In July 2012, the Veteran's spouse identified herself as a retired Army combat medic, stated that she has observed the Veteran favoring his right ankle for 30 years, and opined that his lower back pain directly results from his right ankle disability because his pain preexists his obesity.  The Board notes that the assertion that the Veteran's pain preexisted his obesity does not, without more, constitute a reason why a diagnosed back disorder is related to his service-connected right ankle disability.

The Veteran's service treatment records include a May 1973 Report of Medical Examination in which a clinician found that the Veteran's spine was normal.  In Reports of Medical History dated February 1972 and May 1973, the Veteran checked boxes indicating that he did not have, and had never had, arthritis, rheumatism, or bursitis; a bone, joint or other deformity; or recurrent back pain.

After service, in July 1996, VA provided the Veteran with a general medical C&P examination.  The examiner, a physician, noted that no claims file or medical record was available to him, and that the Veteran was a poor historian.  The examiner diagnosed the Veteran with "Back pain.  Some restriction in movement with chronic low back pain."

The July 1996 VA examiner did not provide an etiological opinion, and provided no reason for why said opinion could not be provided.  Therefore, the examination is inadequate.  Barr, supra.

In April 2004, VA provided the Veteran with a C&P examination of his spine.  The examiner, a physician, reviewed the claims file and medical records.  The examiner diagnosed the Veteran with a chronic intermittent lumbosacral strain.  He opined that he could find no clear significant link between the Veteran's ankle condition and his lumbar spine condition, and that any such connection would be mere speculation.  The examiner further opined that the Veteran's marked obesity appears to be more of a predisposing factor to mechanical low back pain than anything else.

The Board finds that the April 2004 examiner provided no opinion as to whether the Veteran's chronic intermittent lumbosacral strain was related to his reported injuries in service; and no opinion as to whether the Veteran's chronic intermittent lumbosacral strain was aggravated by his service-connected right ankle disability.  For those reasons, the examination is inadequate.  Barr, supra.  Furthermore, an opinion which discusses only causation, however broadly, cannot be construed to encompass a medical determination as to aggravation.  Allen, supra.

In August 2012, the Veteran's private treating physician, Dr. R., recounted the Veteran's medical history and opined that the Veteran's 1961 right ankle fracture "may have contributed to altering his gait and causing chronic foot pain and later degenerative arthritis due to an altered gait.  This can lead to associated knee and back pain as well.  However, while the fracture may have been a factor, it is very likely that his significant chronic obesity is the major contributor to his knee and back pain at this time."

The Board finds that service connection cannot be granted based on this opinion alone because it is speculative in nature.  38 C.F.R. § 3.102; see also Warren, supra; Beausoleil, supra; Bostain, supra; Obert, supra; Morris, supra.

Therefore, because the VA examinations of record are inadequate and no other conclusive opinion is of record, the Board finds that a remand is required in order to obtain an adequate medical opinion.  Barr, supra.

Tinnitus

The Veteran initially testified before a DRO in March 1997.  He stated that he was exposed to a lot of acoustic noise from firing .38 and .45 caliber pistols.  See DRO transcript, pp. 3-4.  He stated that he first noticed ringing in his ears around 1967.  Id., p. 4.  The Veteran noted that at first he barely knew that the ringing was there, but "it kept getting higher pitched" over time.  Id., p. 4.  The Veteran stated that the ringing started in his right ear, but was also present in his left ear "about three to four years after the right [ear] started."  Id., p. 4.  He noted that he now hears constant ringing all the time.  Id., p. 4.

The Veteran's service treatment records include a May 1973 Report of Medical Examination in which a clinician found that the Veteran's ears, eardrums, and neurologic systems were normal.  In Reports of Medical History dated February 1972 and May 1973, the Veteran checked boxes indicating that he had ear, nose, or throat trouble; however, no mention of tinnitus or ringing in the ears was made.  The Veteran specifically denied hearing loss.

After service, in July 1996, VA provided the Veteran with a general medical C&P examination.  The examiner, a physician, noted that no claims file or medical record was available to him, and that the Veteran was a poor historian.  The examiner diagnosed the Veteran with ringing ears, and referred the Veteran to an ear, nose, and throat (ENT) specialist.  Also in July 1996, the Veteran was provided a VA nose and sinuses examination in which the examiner diagnosed the Veteran with perceptive deafness bilaterally.

The July 1996 VA examiners did not provide an etiological opinion, and provided no reason for why said opinion could not be provided; for those reasons, the examinations are inadequate.  Barr, supra.

Therefore, because the VA examinations of record are inadequate and no other conclusive opinion is of record, the Board finds that a remand is required in order to obtain an adequate medical opinion.  Barr, supra.

Frostbite

The Veteran initially testified before a DRO in March 1997.  The Veteran stated that he served in Chinchon, Korea, in 1965.  See DRO transcript, p. 5.  He reported that "[W]e had to go out to the field and we had pitched tents and everything out in the field and there was snow.  It was real bad.  It was real cold.  And my toes-I remember my toes and my ears, my fingers, there were just really real cold."  Id., p. 5.  The Veteran stated that he was told at the aid station in Korea that he had mild frostbite.  Id., pp. 5, 6.  He noted that he continues to have numbness in his fingers since leaving Korea.  Id., pp. 5-6.

The Veteran's service treatment records include a May 1973 Report of Medical Examination in which a clinician found that the Veteran's ears, upper extremities, and lower extremities were normal.  In Reports of Medical History dated February 1972 and May 1973, no mention of frostbite was made.

After service, in July 1996, VA provided the Veteran with a general medical C&P examination.  The examiner, a physician, noted that no claims file or medical record was available to him, and that the Veteran was a poor historian.  The examiner diagnosed the Veteran with "Frostbite.  No residual.  He said he had numbness for some long time after his cold exposure."

Because the July 1996 VA examiner's finding of no residual frostbite conflicts with the Veteran's March 1997 testimony that he continues to experience numbness in his fingers since leaving Korea, and because no other diagnosis or explanation for the numbness has been found, the Board finds that a remand is required in order to obtain a new examination and opinion.  Barr, supra.

Disorder Characterized by Chest Pain, to include as secondary to Hypertension

The Veteran initially testified before a DRO in March 1997.  He stated that he has a constant soreness just to the left of his heart, which "started about the same time in '68 that hypertension started."  See DRO transcript, p. 15.  The Veteran asserted that "I have a strong feeling [that the chest pain] has something to do with that high blood pressure."  Id., p. 15.

The Veteran's service treatment records include a May 1973 Report of Medical Examination in which a clinician found that the Veteran's lungs, chest, and heart were normal.  In Reports of Medical History dated February 1972 and May 1973, the Veteran checked boxes indicating that he had pain or pressure in his chest.  In the May 1973 Report of Medical History, a clinician recorded that the Veteran had shortness of breath (SOB) and pain in his chest on exertion.

After service, in July 1996, VA provided the Veteran with a general medical C&P examination.  The examiner, a physician, noted that no claims file or medical record was available to him, and that the Veteran was a poor historian.  The examiner diagnosed the Veteran with chest pain, not confirmed.

The July 1996 VA examiner did not provide an etiological opinion, and he provided no reason for why the source of the Veteran's chest pain could not be confirmed.  Moreover, he did not offer an opinion as to whether such disorder, if present, was caused or aggravated by the Veteran's hypertension.  Therefore, the examination is inadequate and the Veteran should be afforded a new examination.  Barr, supra.

Right Hand Disorder Characterized by Weakness

The Veteran initially testified before a DRO in March 1997.  He stated that he injured his right hand as a result of the recoil from firing weapons, particularly the .45.  See DRO transcript, pp. 9-10.  He stated that he also sustained tendon damage in his right hand at Fort Riley around 1968 from "either a door smashing or KP [kitchen] knife-something-I can't remember.  I just remember I was bleeding and then I had to spen[d] about two or three weeks in the hospital and they put my hand in some kind of a [splint or traction]."  Id., pp. 10-11.

The Veteran's service treatment records include a May 1973 Report of Medical Examination in which a clinician found that the Veteran's upper extremities were normal.  In Reports of Medical History dated February 1972 and May 1973, no mention of right hand weakness or any other right hand disorder was made.

After service, in July 1996, VA provided the Veteran with a general medical C&P examination.  The examiner, a physician, noted that no claims file or medical record was available to him, and that the Veteran was a poor historian.  The examiner diagnosed the Veteran with loss of strength of right hand, not confirmed.

The July 1996 VA examiner did not provide an etiological opinion, and he provided no reason for why the loss of strength of the Veteran's right hand could not be confirmed.  Therefore, the examination is inadequate and the Veteran should be afforded a new examination.  Barr, supra.

Fatigue

The Veteran filed a claim for service connection for fatigue in May 1996.

The Veteran's service treatment records include a May 1973 Report of Medical Examination in which a clinician found that the Veteran's psychiatric status was normal.  In Reports of Medical History dated February 1972 and May 1973, no mention of fatigue was made.  However, in a November 1971 treatment record the Veteran reported having dyspnea (shortness of breath) on exertion (DOE) with more fatigue and resultant hyperventilation (HV).

After service, in July 1996, VA provided the Veteran with a general medical C&P examination.  The examiner, a physician, noted that no claims file or medical record was available to him, and that the Veteran was a poor historian.  The examiner diagnosed the Veteran with fatigue and referred him to psychiatry.  Also in July 1996, the Veteran was provided a VA psychiatric examination in which the examiner found that the Veteran had no psychiatric diagnosis.

The July 1996 VA examiners did not address the cardiopulmonary aspect of the Veteran's claimed fatigue, as discussed in his November 1971 service treatment record.  Therefore, the Board finds that a remand is required in order to obtain a new medical opinion which includes consideration of that aspect of the Veteran's claim.  Barr, supra.

Left Thigh Disorder Characterized by Numbness, to include as Secondary to Service-Connected Bilateral Leg Edema

The Veteran initially testified before a DRO in March 1997.  He stated that he began noticing numbness in his thigh in 1974, within his first year after separation from service.  See DRO transcript, pp. 14-15.  He stated that he is unable to feel doctors' pinpricks in his thigh.  Id., p. 15.  The Veteran reported that doctors have told him that his thigh numbness may be due to a muscle problem, and may go away if he loses weight.  Id., p. 15.

The Veteran's service treatment records include a May 1973 Report of Medical Examination in which a clinician found that the Veteran's lower extremities were normal.  In Reports of Medical History dated February 1972 and May 1973, no mention of left thigh numbness was made, but the Veteran did check a box indicating that he had cramps in his legs.

After service, in July 1996, VA provided the Veteran with a general medical C&P examination.  The examiner, a physician, noted that no claims file or medical record was available to him, and that the Veteran was a poor historian.  The examiner diagnosed the Veteran with left thigh numbness, not confirmed.

The July 1996 VA examiner did not provide an etiological opinion, and he provided no rationale for why the Veteran's left thigh numbness could not be confirmed.  Therefore, the examination is inadequate.  Barr, supra.

In April 2003, the Veteran told his private treating physician, Dr. C., that he had a burning sensation and discomfort in the upper part of his thighs into the lateral aspect which started after he did a great deal of walking.  Dr. C. diagnosed the Veteran with hip pain related to some osteoarthritis.

Therefore, because the VA examination of record is inadequate and no other conclusive opinion is of record, and because a medical explanation of the relationship between the Veteran's now service-connected bilateral leg edema and his claimed left thigh numbness is warranted, the Board finds that a remand is required in order to obtain an adequate medical opinion.  Barr, supra.

Furthermore, the Veteran should be provided with VCAA notice with respect to the secondary aspect of his claim.



Left Elbow Disorder

The Veteran initially testified before a DRO in March 1997.  He stated that his left elbow was injured when his jeep was rear-ended by another vehicle in service in 1964.  See DRO transcript, pp. 11-12.

The Veteran's service treatment records include a May 1973 Report of Medical Examination in which a clinician found that the Veteran's upper extremities were normal.  In Reports of Medical History dated February 1972 and May 1973, the Veteran checked boxes indicating that he did not have, and had never had, arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or a painful or "trick" elbow.

After service, in July 1996, VA provided the Veteran with a general medical C&P examination.  The examiner did not provide a diagnosis regarding the Veteran's left elbow.

The Veteran is competent to testify that he injured his left elbow in a jeep accident in 1964 and that such is painful.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to report continuous pain since service); 38 C.F.R. § 3.159(a)(2).  Therefore, the Board finds that a remand is required in order to obtain a medical opinion regarding the Veteran's claimed left elbow disorder.  McLendon, supra.

Bilateral Wrist Disorder

The Veteran initially testified before a DRO in March 1997.  He stated that his right wrist disorder was caused by firing weapons as part of weapons-firing teams from 1964 to 1968, and specifically from the jolting recoil of the .45.  See DRO transcript, pp. 9-10.  He reported that he did not go to sick call for the pain, but did use heating pads and pain medication.  Id., p. 10.

The Veteran attributed his left wrist disorder to a 1964 accident in which his jeep was rear-ended by another vehicle.  Id., pp. 11-12.  He reported that he continues to have a sharp pain in his left wrist intermittently, and that this pain started at the time of the jeep accident.  Id., p. 12.

The Veteran's service treatment records include a May 1973 Report of Medical Examination in which a clinician found that the Veteran's upper extremities were normal.  In Reports of Medical History dated February 1972 and May 1973, no mention of a diagnosis or symptoms of any wrist disorder was made.  The Veteran checked a box in February 1972 indicating that he did not have, and had never had, swollen or painful joints; on that question in May 1973, the Veteran checked the box indicating that he did not know.

After service, in July 1996, VA provided the Veteran with a general medical C&P examination.  The examiner, a physician, noted that no claims file or medical record was available to him, and that the Veteran was a poor historian.  The examiner diagnosed the Veteran with "Pain in the wrist," and with "Pain in left wrist."  In both cases, he found that it was "Not confirmed."

The July 1996 VA examiner did not provide a diagnosis of the source of the pain or an etiological opinion, or explain why they could not be provided.  Additionally, the examiner gave no reason why the Veteran's bilateral wrist pain could not be confirmed.  Therefore, the examination is inadequate and the Veteran should be afforded a new examination.  Barr, supra.

Right Arm Disorder

The Veteran stated that his right arm disorder was caused by firing weapons as part of weapons-firing teams from 1964 to 1968, and specifically from the jolting recoil of the .45.  See DRO transcript, pp. 9-10.  He reported that he did not go to sick call for the pain, but did use heating pads and pain medication.  Id., p. 10.  He stated that later in service he had an x-ray taken, but he does not recall the results.  Id., p. 10.  The Veteran asserted that he sometimes cannot lift his right arm because of stiffness that resulted from locking his arm when firing his weapon.  Id., p. 10.

The Veteran's service treatment records include a May 1973 Report of Medical Examination in which a clinician found that the Veteran's upper extremities were normal.  In Reports of Medical History dated February 1972 and May 1973, no mention of a diagnosis or symptoms of any right arm disorder was made.

After service, in July 1996, VA provided the Veteran with a general medical C&P examination.  The examiner, a physician, noted that no claims file or medical record was available to him, and that the Veteran was a poor historian.  The examiner diagnosed the Veteran with "Right arm pain.  No source found."

The July 1996 VA examiner did not provide a diagnosis of the source of the pain or an etiological opinion, or explain why they could not be provided.  Therefore, the examination is inadequate and the Veteran should be afforded a new examination.  Barr, supra.

Right Shoulder Disorder

The Veteran stated that his right shoulder disorder was caused by firing weapons as part of weapons-firing teams from 1964 to 1968, and specifically from the jolting recoil of the .45.  See DRO transcript, pp. 9-10, 11.  He reported that he did not go to sick call for the pain, but did use heating pads and pain medication.  Id., p. 10.  He stated that his right shoulder pain "has really gotten bad over the years."  Id., p. 9.  The Veteran asserted that he sometimes cannot lift his right arm because of stiffness that resulted from locking his arm when firing his weapon.  Id., p. 10.

The Veteran's service treatment records include a May 1973 Report of Medical Examination in which a clinician found that the Veteran's upper extremities were normal.  In Reports of Medical History dated February 1972 and May 1973, the Veteran indicated that he did not have, and had never had, arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or a painful or "trick" shoulder.

After service, in July 1996, VA provided the Veteran with a general medical C&P examination.  The examiner, a physician, noted that no claims file or medical record was available to him, and that the Veteran was a poor historian.  The examiner diagnosed the Veteran with pain and minor degenerative arthritis in the right shoulder.

The July 1996 VA examiner did not provide an etiological opinion, or explain why one could not be provided.  Therefore, the examination is inadequate and the Veteran should be afforded a new examination.  Barr, supra.

Rhinitis

A remand is likewise necessary with respect to the Veteran's claim of entitlement to an initial compensable rating for rhinitis, in order to afford him a new examination so as to determine the current nature and severity of that disability.  In this regard, the Board observes that he was last examined by VA for rhinitis in July 1996.  As the Veteran was most recently examined by VA over sixteen years ago and the most recent report of treatment for rhinitis is from July 2001, the Board finds that a contemporaneous examination is warranted so as to determine the current nature and severity of his rhinitis.  See Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a left thigh disorder characterized by numbness as secondary to his now service-connected bilateral leg edema.  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his (1) bilateral knee disorder, (2) bilateral foot disorder, (3) back disorder, (4) tinnitus, (5) frostbite, (6) disorder characterized by chest pain, (7) right hand disorder characterized by weakness, (8) fatigue, (9) left thigh disorder characterized by numbness, (10) left elbow disorder, (11) bilateral wrist disorder, (12) right arm disorder, (13) right shoulder disorder, and (14) rhinitis since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include the Veteran's remaining service treatment records from July 1958 to April 1971; records from Madigan Army Hospital at Fort Washington from 1973 to 1981; records from Darnall Army Hospital at Fort Hood from 1990 to 1992; and records from the Temple, Texas VA Medical Center dated from April 2004 to the present which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed bilateral knee disorder, bilateral foot disorder, back disorder, right hand disorder, left elbow disorder, bilateral wrist disorder, right arm disorder, and right shoulder disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all such disorders found to be present.  If the examiner finds that there is no current diagnosis of any of the disorders claimed in the preceding paragraph, then s/he should explain why.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

Also, with respect to each knee, foot, and back disorder diagnosed, the examiner should offer an opinion on whether it was at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected residuals of a right ankle fracture.

In offering any opinion, the examiner must consider the full record, to include service treatment records, VA examination and treatment reports, and the Veteran's lay statements.  The examiner should explain the reasoning for every opinion provided.

4.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed fatigue and chest pain disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all disorders characterized by fatigue and/or chest pain found to be present.  If the examiner finds that there is no current diagnosis of any fatigue or chest pain disorder, then s/he should explain why.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

Also, with respect to any chest pain disorder diagnosed, the examiner should offer an opinion on whether it was at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected hypertension.

In offering any opinion, the examiner must consider the full record, to include service treatment records, VA examination and treatment reports, and the Veteran's lay statements.  The examiner should explain the reasoning for every opinion provided.

5.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed tinnitus.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

If the examiner finds that there is no current diagnosis of tinnitus, then s/he should explain why.  If tinnitus is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include service treatment records, VA examination and treatment reports, and the Veteran's lay statements, including his report of noise exposure from firing .38 and .45 caliber pistols around 1967.  The examiner should explain the reasoning for every opinion provided.

6.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed frostbite.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

If the examiner finds that there is no current diagnosis of frostbite or any residuals thereof, then s/he should explain why.  If frostbite or residuals thereof is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include service treatment records, VA examination and treatment reports, and the Veteran's lay statements, including his report of exposure to frostbite in Chinchon, Korea, in 1965, and his report of numbness in his fingers since leaving Korea.  The examiner should explain the reasoning for every opinion provided.

7.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed left thigh numbness.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

If the examiner finds that there is no current diagnosis of any left thigh disorder, then s/he should explain why.  With respect to left thigh disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should also the examiner should offer an opinion on whether the Veteran's left thigh numbness was at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected bilateral leg edema.  If the Veteran's left thigh numbness is a manifestation of his service-connected leg edema, then the examiner should state this and explain why.

In offering any opinion, the examiner must consider the full record, to include service treatment records, VA examination and treatment reports, and the Veteran's lay statements.  The examiner should explain the reasoning for every opinion provided.

8.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his rhinitis.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should state whether the Veteran's allergic rhinitis is characterized by (1) polyps, (2) greater than 50-percent obstruction of the nasal passage on both sides, and/or (3) complete obstruction of the nasal passage on one side.  For each such symptom found, the examiner should attempt to ascertain the date on which it began, and explain the reason for that finding.

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


